                           Case 18-10512-KBO             Doc 2752        Filed 08/17/21         Page 1 of 2




                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )      Chapter 11
                                                                         )
             Zohar III, Corp., et al.,1                                  )      Case No. 18-10512 (KBO)
                                                                         )
                                                Debtors.                 )      Jointly Administered
                                                                         )
                                                                         )      Ref. Docket No: 2715

                       CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 2715

                      The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Ninth Monthly Fee Application of KPMG LLP

         Providing Tax Compliance and Tax Consulting Services to the Debtors Requesting Allowance of

         Compensation for Services Rendered and Reimbursement of Expenses for the Period from June 1,

         2021 through June 30, 2021 [Docket No. 2715] (the “Application”) filed on July 30, 2021.

                      The undersigned further certifies that he has reviewed the Court’s docket in these cases,

         and no answer, objection, or other responsive pleading to the Application appears thereon.

         Objections to the Application were to be filed and served by 4:00 p.m. (ET) on August 16, 2021.

                      Pursuant to the Order Establishing Procedures for Interim Compensation and

         Reimbursement of Expenses of Professionals [Docket No. 293], the Debtors are now authorized to

         pay 80% ($140,818.16) of the requested fees ($176,022.70) and 100% of the requested expenses

         ($171.00) on an interim basis without further order of the Court.




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
28445044.2
                       Case 18-10512-KBO   Doc 2752     Filed 08/17/21       Page 2 of 2




             Dated: August 17, 2021        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                           /s/ Shane M. Reil
                                           James L. Patton, Jr. (No. 2202)
                                           Robert S. Brady (No. 2847)
                                           Michael R. Nestor (No. 3526)
                                           Joseph M. Barry (No. 4221)
                                           Ryan M. Bartley (No. 4985)
                                           Shane M. Reil (No. 6195)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: jpatton@ycst.com
                                                   rbrady@ycst.com
                                                   mnestor@ycst.com
                                                   jbarry@ycst.com
                                                   rbartley@ycst.com
                                                  sreil@ycst.com

                                           Counsel to the Debtors and Debtors in Possession




28445044.2

                                                    2
